Citation Nr: 1327215	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  12-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for scars on the ears and face and arms, resulting for removal of skin cancer.


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel













INTRODUCTION

The Veteran served on active duty from September 1999 to July 2002.

The issue or claim is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim is REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

In a statement in March 2013, the Veteran stated that he had three skin lesions removed from his ears in January 2013, causing disfigurement.  As there appears to be a material change in the disability, a reexamination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private medical records pertaining to treatment of skin cancer since September 2011. 

2.  Afford the Veteran a VA examination to determine the level of disability due to the removal of skin lesions on the ears, face, and arms.  

The examination must include unretouched color photographs of the ears and face. 





The VA examiner is asked to describe:

Whether the scars result in gross distortion or asymmetry of one ear or both ears; or, 

Whether any of the scars of the ears, face, or arms is at least one-quarter inch wide and the widest part, or the surface contour of any scar is elevated or depressed on palpation, or any scar is adherent to underlying tissue; or, 

Whether there are any painful scars or any functional loss of the ears, face, and arms. 

The Veteran's file must be made available to the VA examiner.  

3.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


